Citation Nr: 1500630	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  14-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2014, the Veteran and his daughter testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge of the Board.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving doubt in the Veteran's favor, his service-connected disabilities render him so helpless as to be in need of regular aid and attendance of another person, including attendance with leaving the house and with activities of daily living, such as walking, bathing, toileting, and dressing, which involves regular assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for SMC based on the need for aid and attendance constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a); 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2014).  If the Veteran, as the result of service connected disabilities, has suffered the loss, or loss of use, of both feet or one foot and one hand, or is blind in both eyes (5/200 acuity or less) or is permanently bedridden or so helpless as to be in need of regular aid and attendance, he is entitled to SMC at the aid and attendance rate.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

In the present case, the Board finds by resolving all reasonable doubt in the Veteran's favor that the evidence of record is at least in a state of relative equipoise in demonstrating that the Veteran meets the criteria for an award of SMC based on the need for aid and attendance due to his service-connected disabilities.

At the outset, the Board notes that the Veteran is service connected for bilateral hearing loss, residuals of a compound communited fracture of the left fibula with nerve involvement, status post partial left knee replacement with degenerative joint disease associated with the left fibula fracture, a duodenal ulcer, degenerative joint disease of the left and right knees associated with the left fibula fracture, right knee instability associated with the left fibula fracture, and tinnitus.

In an undated Medical Statement for Consideration of Aid and Attendance (VDVA Form 10) that was received in April 2011, the Veteran's doctor noted the Veteran was able to walk with a cane unaided, feed himself, bathe and tend to other hygiene needs without assistance, care for his needs of nature, sit up, and travel.  He also noted the Veteran was not confined to bed, nor was he blind.  He reported that although the Veteran did not require nursing care, he was not able to leave home without assistance, and that his daughter assisted him with taking his medication, laundry, meal preparation, and showering.

The Veteran had a VA examination in January 2013 for his claim.  At that time, he was not permanently bedridden or hospitalized; however, he was unable to travel beyond his current domicile.  The examiner noted the Veteran required his daughter's assistance with dressing and grooming and putting in his hearing aids, and that she handled his medication and cooked his meals.  He was able to care to his needs of nature and feed himself.  However, the examiner advised assistance with his bathing due to risk of falling.  In addition, he was not able to walk without the assistance of another person, he used a walker at home, as well as a wheelchair, and he had multiple falls in the past despite the walker.  He could only leave the home for medical care, and the examiner advised he be housebound otherwise.  The Veteran's daughter made his bathroom handicap accessible, and put rails outside of the home to assist him in managing the two stairs to enter the home.  The examiner noted the Veteran had dizziness less than weekly and mild memory loss, but he had constant or near constant imbalance that affected his ability to ambulate.  The examiner also noted that the Veteran had some nonservice-connected disabilities, including chronic lower back problems and macular degeneration, but that while he lost his peripheral vision in his left eye, his right eye vision was good.

In April 2013, the Veteran was afforded another VA examination regarding his need for aid and attendance.  He was again determined to not be permanently bedridden or currently hospitalized, although the examiner did note he was unable to travel beyond his current domicile.  The examiner noted the Veteran was unable to clothe, bathe, and groom himself.  He was unable to walk without the assistance of another person, and continued to use a wheelchair and walker.  His limited vision and poor hearing were noted, and his daughter aided in putting in his hearing aids.  The examiner determined the Veteran had a self-care problem and ambulatory dysfunction.  She opined that the Veteran required the aid and attendance of another person to perform activities of daily living, specifically pointing to his use of a walker for ambulation and risk of falling, as well as his inability to clothe, bathe, and groom himself.  However, the examiner said the Veteran did not appear to require the aid and attendance of another person to perform his activities of daily living due solely to his service-connected disabilities.  In making this determination, the examiner simply noted that the Veteran also had nonservice-connected disabilities that contributed to his difficulty with performing activities of daily living.  The examiner specified that these nonservice-connected disabilities were low back disabilities, right lower extremity lumbar radiculopathy, bilateral hand disability, and macular degeneration.  The examiner also noted the Veteran was not considered to be bedridden, as he was not required medically to remain in bed.

However, the examiner did reiterate that the Veteran required the use of a walker for ambulation to limit his risk for falling; had significant self-care problems involving activities that required ambulation; and that he had balance and flexibility problems that caused problems with dressing, bathing, and grooming.  She also noted that the Veteran had physical incapacity which required care and assistance on a regular basis to protect him from hazards and dangers incident to his daily environment.

During the October 2014 hearing, the Veteran's daughter testified that she prepared and dispensed the Veteran's medications, did his laundry, prepared his breakfast, helped him shave and perform his morning routine, buttoned his clothes and tied his shoes, adjusted his hearing aids, and assisted him in sitting, answering phone calls, and ambulating.  She also noted that she had to remain nearby when he showered, and that he had fallen before despite the use of a shower chair.  She reported the Veteran was only able to walk from his bedroom to the living room, and that he was unable to go outside the home or up and down stairs without assistance.

Based upon a review of the cumulative evidence, the Board finds that the Veteran is not entitled to special monthly compensation at the housebound rate.  The Veteran does not have a single service-connected disability rated as 100 percent.  Further, the Board finds that the Veteran is not permanently bedridden or housebound, despite the examiner's suggestion that he stay at home except for medical treatment.  See 38 C.F.R. § 3.352(a) ("Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not sufficient that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure.).

The Board does find, however, that the Veteran is entitled to special monthly compensation based upon a need for regular aid and attendance.  The cumulative evidence shows that the Veteran's service-connected disabilities, especially his bilateral leg and knee disabilities, render him so helpless as to prevent him from the hazards or dangers incident to his daily environment.  In this respect, the VA examination reports reflect that the Veteran has fallen on multiple occasions and is unable to ambulate without assistance.  Because of the Veteran's instability on his feet, he is unable to do activities that require balance, including dressing, bathing, and grooming himself.  This suggests to the Board that he requires assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

While the Board acknowledges that the April 2013 VA examiner opined that Veteran did not appear to require the aid and attendance of another person to perform his activities of daily living due solely to his service-connected disabilities, this appeared to be a misunderstanding of the applicable regulation.  The examination report, in particular the examiner's emphasis that the Veteran had significant self-care problems involving activities that required ambulation, suggest that he does, in fact, require regular assistance due solely to his service-connected disabilities, specifically his leg and knee disabilities.

In light of the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that the evidence as a whole reflects that the Veteran's service-connected disabilities cause him to require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Accordingly, entitlement to special monthly compensation based on a need for regular aid and attendance is warranted.


ORDER

SMC based on the need for regular aid and attendance is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


